Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                November 06, 2015

The Court of Appeals hereby passes the following order:

A16A0342. VERONICA ZOW v. REGIONS FINANCIAL CORPORATION et
    al.

      Veronica Zow has filed a notice of direct appeal from the trial court’s order
holding her liable for OCGA § 9-15-14 attorney fees. Such awards, however, are
subject to the discretionary appeal procedures. OCGA § 5-6-35 (a) (10); Capricorn
Systems, Inc. v. Godavarthy, 253 Ga. App. 840, 841-842 (560 SE2d 730) (2002).
Zow’s failure to comply with the discretionary appeal requirements deprives this
Court of jurisdiction to consider her appeal. See Capricorn Systems, Inc., supra at
842. Accordingly, this appeal is hereby DISMISSED.



                                      Court of Appeals of the State of Georgia
                                                                           11/06/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.